DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al (US 2017/0045259), hereinafter referred to as Choi.

Regarding claim 1, Choi (US 2017/0045259) shows an air conditioner (1, Fig. 1 – Figure 1 depicts the air conditioner in a right-side up orientation while installed in the ceiling; other Figures show an inverted parts breakdown view) comprising an electrical-component box (80, Fig. 16) to accommodate therein electrical components (Fig. 17) on a lower surface 60 of the air conditioner (Fig. 2 – the electrical-component box 80 is located on the lower surface of the air conditioner 1) in an installation state in 5which the air conditioner is installed in a ceiling (¶0045, Lines 1-4), wherein the electrical-component box includes an electrical-component box body (Fig. 16 – the electrical component box 80 comprises of a body) having a box shape (Fig. 16 – absent a special definition from the Applicant about what a box shape is to be, the Examiner is using the broadest reasonable interpretation to understand the control box 80, or electrical component box, is in a box shape) with a lower surface (811, Fig. 17 – the electrical component-box body has a lower surface 811 that is in an open state when the plate-like lid 82 is opened) opened in the installation state (Fig. 17), and 10including a body-side engaging portion (84, Fig. 17) Annotated Figure 1 – the lid 82 comprises of a temporary item-placement portion, of which is temporary while the lid is open, and the temporary item placement portion being a flat surface which can be used for temporarily holding items in a suspended state; the Examiner would like to reiterate that the components shown in Fig.19 are upside-down, or inverted, which is only important due to the ability to understand gravity and the effects gravity has on objects, which would include the temporary items) on which items can be temporarily placed in a suspended state 20in which the lid is suspended from the electrical-component box body (Fig. 19).  

    PNG
    media_image1.png
    520
    778
    media_image1.png
    Greyscale

Annotated Figure 1

Regarding claim 2, Choi shows wherein the temporary item-placement portion is a bent edge portion 25formed by bending a lower end portion of the lid in the suspended state (Fig. 19 – the temporary item placement portion is a bent edge portion formed by bending a lower end portion of the lid, shown in Fig. 19 in a suspended state).  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2017/0045259), hereinafter referred to as Choi, in view of Liu et al (CN205452798), hereinafter referred to as Liu.

Regarding claim 3, Choi shows elements of the claimed invention as stated above including the temporary-item placement portion of a lid in a suspended state.
However, Choi lacks showing the item-placement portion is to comprise of a protruding portion that protrudes obliquely upward. 
	Liu (CN205452798), a bending plate for an electrical device, is in the same field of endeavor as Choi which is a bending plate for an electrical device.
	Liu teaches the item-placement portion (4, Fig. 2) is to comprise of a protruding portion (5, Fig. 2) that protrudes obliquely upward (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Liu to provide the item-placement 

Regarding claim 4, the combination of Choi & Liu shows elements of the claimed invention as stated above in claim 3 including the item-placement portion and the protruding portion.  
Regarding claim 4 and the limitation of “wherein theDocket No. PMDA-18029-US, AU, ON Status: FINAL 20protruding portion is a cut and raised portion formed by cutting and raising a flat portion of the lid in the suspended state”, MPEP 2113.I. states “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”. In light of the structure of the combination of Choi & Liu, the limitation of claim 4 has been given no patentable weight. See MPEP 2113.I.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/RYAN L FAULKNER/Examiner, Art Unit 3762             

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762